United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-1457
                                 ___________

Kendrick Harris,                       *
                                       *
             Appellant,                *
                                       *   Appeal from the United States
      v.                               *   District Court for the
                                       *   Eastern District of Missouri.
Forest Park Hospital; Forest Park      *
Hospital Security John Does 1-6;       *   [UNPUBLISHED]
St. Louis Police Department/Sublett    *
Station,                               *
                                       *
             Defendants,               *
                                       *
John Doe, Sergeant; John Doe, Police   *
Officer; Jane Doe, Police Officer,     *
                                       *
             Appellees,                *
                                       *
St. Louis City Justice Center          *
Processing,                            *
                                       *
             Defendant,                *
                                       *
Unknown Collins, Nurse; Unknown        *
Sims, Nurse; Unknown Hill, Nurse,      *
                                       *
             Appellees,                *
                                        *
St. Louis City Justice Center Medical *
Department; Unknown Smith, St. Louis *
City Justice Center Social Worker,      *
                                        *
             Defendants.                *
                                   ___________

                             Submitted: June 5, 2009
                                Filed: June 24, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Kendrick Harris appeals the district court’s1 dismissal without prejudice under
Federal Rule of Civil Procedure 41(b) of his 42 U.S.C. § 1983 complaint. We
conclude that the district court did not abuse its discretion because Harris failed to
comply with the court’s order directing him to provide the names and addresses for
defendants, even after being granted two extensions of time to do so. See Smith v.
Gold Dust Casino, 526 F.3d 402, 404-05 (8th Cir. 2008) (standard of review);
Farnsworth v. Kansas City, Mo., 863 F.2d 33, 34 (8th Cir. 1988) (per curiam) (pro se
litigants are not excused from complying with court orders); Schooley v. Kennedy,
712 F.2d 372, 374 (8th Cir. 1983) (per curiam) (fact that Rule 41(b) dismissal is
without prejudice mitigates against finding abuse of discretion). We further conclude
the court did not abuse its discretion in denying appointment of counsel. See Stevens




      1
       The Honorable Carol E. Jackson, then Chief Judge, United States District
Court for the Eastern District of Missouri.

                                         -2-
v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (standard of review; relevant factors
include complexity of case, ability of plaintiff to investigate facts and present claims,
and existence of conflicting testimony).

      Accordingly, we affirm.
                     ______________________________




                                          -3-